Citation Nr: 0618455	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for Charcot-Marie-
Tooth disease.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1970 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue of service connection for Charcot-Marie-Tooth 
disease on the merits is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed rating decision in August 2001, the RO 
denied the veteran's application to reopen the claim of 
service connection for Charcot-Marie-Tooth disease. 

2. The additional evidence presented since the rating 
decision in August 2001 relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
Charcot-Marie-Tooth disease and raises a reasonable 
possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of service connection for Charcot-Marie-Tooth disease.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for Charcot-Marie-Tooth 
disease, the only matter resolved in this decision, further 
discussion here of compliance with the VCAA with regard to 
the claim to reopen is not necessary. 

New and Material Evidence Claim 

A decision by the RO shall be final and binding as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the denial of the benefit 
sought.  38 C.F.R. § 3.104(a).  However, when a claim is the 
subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented.  38 
U.S.C.A. § 5108.  When a claim to reopen is presented, it 
must be determine whether the evidence presented since the 
last final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998). 

Since the current claim was filed in August 2002, for the 
purpose of the present appeal, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Procedural History 

In a rating decision in August 2001, the RO denied the 
veteran's application to reopen the claim of service 
connection for Charcot-Marie-Tooth disease.  The RO 
considered the additional evidence, consisting of a statement 
of K.M.M, DO, that the veteran's Charcot-Marie-Tooth disease 
was progressing.  The RO determine that the evidence was not 
new and material because it was cumulative or redundant of 
evidence previously considered.  After the veteran was 
provided notice of the adverse determination and of his 
appellate rights, he did not appeal the August 2001 rating 
decision, and the decision became final.  38 U.S.C.A. 
§ 7105(c).  

The evidence previously of record at the time of the August 
2001 rating decision included the service medical records, 
the report of a Medical Board Proceeding, statements of two 
private physicians, dated in 1976 and 1979, and a report of 
VA examination in 1976. 
In an August 1980 decision, the Board denied service 
connection for Charcot-Marie-Tooth disease on the grounds 
that it was a pre-existing condition that was not aggravated 
by service.  The Board considered the 1979 statement of a 
private physician that Charcot-Marie-Tooth disease was 
historically exacerbated by the veteran's basic training. 
Analysis 
The additional evidence received since the August 2001 rating 
decision includes an opinion of K.M.M, DO, dated in June 
2003, that the diagnosis of Charcot-Marie-Tooth disease was 
unmasked by the physical stress of boot camp and but for the 
physical stress the disease would not have progressed to its 
current level of disability. 


As the claim was previously denied because Charcot-Marie-
Tooth disease was not aggravated by service, for the 
additional evidence to be new and material, it must relate to 
this unestablished fact, that is, it must tend to show that 
the disease was aggravated by service. 

In this case, presuming the credibility of the opinion 
expressed by K.M.M, DO, for the sole purpose of determining 
whether the evidence is new and material, the Board finds 
that the evidence is new and material because it tends to 
show that the  Charcot-Marie-Tooth disease was aggravated 
during the veteran's, and it raises a reasonable possibility 
of substantiating the claim.  

ORDER

As new and material evidence has been presented, the claim of 
service connection for Charcot-Marie-Tooth disease is 
reopened.  To this extent only, the appeal is granted.


REMAND

The introduction of a medical opinion that Charcot-Marie-
Tooth disease was aggravated during service creates a 
conflict in the record.  As the record does not contain 
competent medical evidence to resolve the conflict, under the 
duty to assist, the case is REMANDED for the following 
action:

1. Ensure VCAA compliance on the claim of 
service for Charcot-Marie-Tooth disease.  
Dingess v. Nicholson, 19 Vet.App. 473 
(2006). 

2. Obtain records of the Social Security 
Administration. 



3. Schedule the veteran for a VA 
examination by a neurologist to determine 
whether Charcot-Marie-Tooth disease was 
aggravated during service. The claims 
file must be made available to the 
examiner for review. 

The examiner is asked to comment on the 
following: 

a). Were the findings in service 
consistent with the fact that 
Charcot-Marie-Tooth disease had 
onset prior to service.  In 
formulating an opinion, the examiner 
is asked to consider: 

(i) The veteran first 
complained of left lower 
extremity pain and weakness 
during the second week of basic 
training and several days later 
he was put on a physical 
profile and apparently he 
remained on a limited physical 
profile until he was separated 
from service; 

(ii) The neurological 
evaluation in February 1971; 
and,  

(iii) The Medical Board 
evaluation in April 1971. 

b). Was there an underlying 
worsening of Charcot-Marie-Tooth 
disease, as contrasted to temporary 
worsening of symptoms, beyond the 
natural progress of the disease, 
considering manifestations prior to, 
during, and subsequent to service. 

In formulating an opinion, the 
examiner is asked to consider the 
following standard is it at least as 
likely as not the pre-existing 
Charcot-Marie-Tooth disease, if 
shown, was aggravated beyond the 
natural progression of the disease 
during service. 

The term "at least as likely as 
not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.

4. After completing the above 
development, adjudicate the claim of 
service connection for 
Charcot-Marie-Tooth disease, considering 
all the evidence of record.  If the claim 
is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


